Title: To James Madison from Edmund Randolph, 26 April 1782
From: Randolph, Edmund
To: Madison, James



Dear sir
Richmond April 26. 1782.

The principle of “timeo Danaos et dona ferentes” has so powerful an effect upon the minds of our executive, that they seem fearful, lest the proposal of Pennsylvania to run a temporary line should contain an ambuscade. It offers the extension of Mason and Dixon’s line three and twenty miles. To this the governor and council are ready to assent. But hearing, that this line was produced by the Pennsylvania commissioner, after the commissioner for Maryland had left him, and that this produced line also goes under the name of Mason and Dixon’s, they apprehend, that the 23 miles are intended to be started from the termination of the produced line. There may be some reason for this apprehension, if the part added is to the south of the latitude of Mason and Dixon’s line. But if it be not, I hardly think it of sufficient consequence to bustle about it: as the 5° of longitude must necessarily be the distance of the western boundary of Penna. from the Delaware. Pray inquire into, and transmit to me the particulars of this Addition, made by the Penna. commissioner: and be sure to inform me, what Distance Mason and Dixon’s line was run by the two commissioners in conjunction.
I can give you no intelligence as to supplies. I fear, however, that it is the fate of the delegation to undergo anew a state of humiliation and poverty.
I beg to learn, how far the Dutch are warped from the war by negotiations with Britain. When I left you, his britannick majesty seemed disposed to a separate peace with them: but nothing appeared to warrant the belief, that they would yield to the seduction. Probably you have acquired more recent notice.
Yrs mo. sincerely.
